DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. 
	Claims 15-21 are directed to a computer system. The claims are given the broadest reasonable interpretation and use of the term “system” does not inherently direct the scope of the claim as embodying a “machine”. The body of claim 15 recites a “client node”. However given the broadest reasonable interpretation, a node can be directed to a software node. Thus the claim can be solely directed to “software” alone, wherein there are not physical elements recited within the body of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0338002 to Sherrill et al.
As concerns claim 1, 8 (a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor (0021) of a computer system) and 15 (service agent (314));  a method for a computer system to perform service request handling with protocol translation, comprising: 
in response to intercepting, from a virtualized computing instance (0030-data power component receives a service request in first format from one or more client computing devices; 0016-on cloud platform; thus “virtualized”) running on the computer system (0020-computing device; 0028-0029), a service request (0004-service request in first format from a client computing device; 0038-client…sending…service request 120) that is generated according to a service protocol (0003-SOAP format, JSON format; 0038-XML message), generating a translated (0004-translate first to second protocol) service request by performing a first translation (0016-translate, enables data transfer between two computing devices using different data formats) of the service request from the service protocol to the data exchange protocol supported by both a client node (0094-client device; Fig. 4, 400; Fig. 1, 112) running on the computer system and a service node (0016-translate, enables data transfer between two computing devices using different data formats; fig 4, 414; ); and 
sending, via the client node, the translated service request towards the service node to cause the service node to respond with a service response (0092-0093-response); and 
in response to receiving, from the service node, the service response that is generated according to the data exchange protocol, generating a translated service response by performing a second translation (0094-converts JSON response to SOAP response) of the service response from the data exchange protocol to the service protocol; and 
sending the translated service response, being a response to the service request, towards the virtualized computing instance (0092-0093-response; 0094-response returned to client device).  
As concerns claim 7, 14 and 21 the invention of claims 1, 8 and 15 wherein generating the translated service request comprises: generating the translated service request by performing the translation to the data exchange protocol in the form of HyperText Transfer Protocol (HTTP) or HTTP Secure (HTTPS) supported by both the client node and the service node (0081-HTTPS).  

Allowable Subject Matter
Claims 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: claims 16-20 would additionally need to overcome the 35 USC 101 rejection as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2004/0139227 disclose NAT, redirect server, DHCP, translation and HTTP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451